                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

LATORRIA FLEMMING,
Next Friend of T.B., a minor,

       Plaintiff,                                  Case No. 18-cv-13620
                                                   Hon. Matthew F. Leitman
v.

WAL-MART STORES EAST, LP,

     Defendant.
__________________________________________________________________/

    ORDER DISMISSING COMPLAINT (ECF #1-2) WITHOUT PREJUDICE

       On May 2, 2019, the Court entered an order allowing the then-attorneys for

Plaintiff Latorria Flemming, acting as next friend to T.B., a minor, to withdraw as

counsel in this action. (See Order, ECF #14.) In that order, the Court instructed

Flemming that, by no later than May 31, 2019, she needed to have “new counsel file

an Appearance in this action on her behalf.”1 (Id. at Pg. ID 130.) The Court then

told Flemming that “[i]f new counsel ha[d] not filed an Appearance on [her] behalf

… by that date, the Court [would] enter an order dismissing this action without


1
  As the Court noted in the May 2, 21019, order, ordinarily, an individual may
represent himself or herself in a civil action. However, because Flemming is acting
as next friend to her minor child, T.B., she cannot appear pro se and must retain
counsel in order to participate in this action. See, e.g., Shepherd v. Wellman, 313
F.3d 963, 970 (6th Cir. 2002) (“[P]arents cannot appear pro se on behalf of their
minor children because a minor's personal cause of action is her own and does not
belong to her parent or representative”).
                                            1
prejudice.” (Id.) The Court further instructed Flemming’s then-counsel to serve her

with a copy of the order, and counsel filed proof of that service on May 6, 2019. (See

ECF #15.)

      New counsel has not filed on Appearance in this action on Flemming’s behalf.

Nor has Flemming not contacted the Court to ask for additional time to respond to

the Court’s May 2, 2019, order.

      Accordingly, because Flemming has not complied with the Court’s May 2,

2019, order, and because Flemming has failed to prosecute this action, IT IS

HEREBY ORDERED that Flemming’s Complaint (ECF #1-2) is DISMISSED

WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: June 6, 2019

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 6, 2019, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          2
